Citation Nr: 1423775	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  11-12 819	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to service connection for carpal tunnel syndrome (CTS).

2. Entitlement to service connection for gastroesophageal reflux disease (GERD).

3. Entitlement to service connection for bilateral hearing loss.

4. Entitlement to service connection for residuals of hand injuries.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel
INTRODUCTION

The Veteran had active service from February 1978 to January 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied entitlement to service connection for CTS, GERD, hearing impediment, and hand injuries. 

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The preponderance of the competent evidence of record is against a finding that the Veteran's CTS of the right and left extremities had its onset during active service or is otherwise related to active service.

2. The preponderance of the competent evidence of record is against a finding that the Veteran's GERD had its onset during active service or is otherwise related to active service.

3. The preponderance of the competent evidence of record is against a finding that the Veteran has residuals of hand injuries that had an onset during active service or is otherwise related to active service.


CONCLUSIONS OF LAW

1. CTS was not incurred in or aggravated during active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).


2. GERD was not incurred in or aggravated during active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

3. Residuals of hand injuries was not incurred in or aggravated during active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that any error in VCAA notice should be presumed prejudicial, and that VA bears the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 ( Fed. Cir. 2007).  However, the U.S. Supreme Court reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2).  The Supreme Court held that - except for cases in which VA failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error rests with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.   Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in May 2010 that fully addressed the notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The Board also notes that in the May 2010 letter, the Veteran was advised of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Moreover, he has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Sanders v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims.  VA has obtained all identified and available service and post-service treatment records for the Veteran.  Further, the Board notes that the July 2010 VA examinations included a review of the claims folder and a history obtained from the Veteran, and examination findings were reported, along with diagnoses/opinions, which were supported in the record.  The examination reports are therefore adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  The Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The United States Court of Appeals for Veterans Claims (Court) has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Laws and Regulations

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The Federal Circuit Court held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issues in this case, CTS, GERD, and residuals of hand injuries, fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, supra.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

III. Factual Background and Analysis

1. CTS and Residuals of Hand Injuries

The Veteran contends that he has CTS related to active service.  In his initial claim filed in May 2010, he contended that his CTS had an onset in July 1978, and was related to typing and hand injuries in service.  In a statement dated in May 2010, the Veteran contended his CTS was due to constant typing, writing, filing, and being on the phone while working in the capacity of orderly room clerk/specialist.  He also reported he had several hand injuries while on active duty which caused a lot of pain and problems today.  

With regard to current disability, the Board notes that private treatment records and the VA examination show that the Veteran has CTS; thus, he has current disability of the hands.

Service treatment records (STRs) show that in July 1978, the Veteran was seen after he hurt his hand playing basketball.  It was noted that he injured his right thumb and left middle fingers with "jam injuries", and the assessment was jammed right thumb and left third finger, and a splint was applied to the thumb.  An x-ray of his hands revealed no evidence of recent fracture, but there was old trauma located in the proximal portion of the proximal phalanx of the second digit.  In a record of injury (AFLC Form 112) it was noted the had a strain of the ligaments of right thumb and left middle finger, and needed his thumb in a splint for 5 days.  In December 1978, he was seen after cutting his right hand on glass, and examination revealed several lacerations to his right hand.  Sutures were applied to the right thumb, wrist, and 3rd finger.  Three days later, the right hand appeared to be healing well, though the Veteran reported that his thumb was still numb.  Four days later, when the dressing was changed, it was noted that his thumb was still swollen but not causing him pain.  His separation examination in December 1982 was essentially negative.  

A private treatment record dated in July 2006 revealed electrodiagnostic evidence of bilateral moderate median neuropathy at the wrists (CTS), left greater than right.  Further, on the VA examination in July 2010, the diagnoses included current EMG evidence of bilateral left greater than right CTS, noted as severe.

In a private neurosurgical consultation in February 2010, the Veteran complained of bilateral hand pain, numbness, and tingling.  He reported that for the past two years, he had significant numbness and tingling in first 4 digits of the left hand and his entire right hand, which was exacerbated by prolonged driving and reading, and his symptoms were worse at night.  The assessment as that the Veteran's history, physical examination, and EMB/NCS findings were consistent with bilateral CTS.  

On a VA examination in July 2010, the Veteran reported he cut his right hand in service when he accidently broke a window in December 1978, and that months later, in a separate injury, he dislocated his right pinky and had to wear a splint for a few weeks.  He returned to his typing job, and reported he was getting sharp pains, for about 10 to 15 minutes, in the base of his thumb/wrist, after he was typing for about 1/2 hour.  He claimed that for the rest of his enlistment, the discomfort recurred with a sharp throbbing intermittent pain, but that at times he would not feel it for months.  He also reported a dislocation to the left hand 2nd and 5th digits in approximately 1980 and 1982, also the result of a sporting injury.  He claimed that at the time, a friend reduced the dislocation and he made his own splint.  He reported that after discharge, neither hand bothered him until he started typing, his right hand bothered him, and with swimming, the left hand.  He reported experiencing pins and needles with sitting and doing nothing and sometimes with sleep, but never when using it.  He reported feeling discomfort off and on for years, and during his driving career he developed numbness and tingling in the fingers and hands 10 to 12 years ago.  He claimed that certain sleeping positions caused numbness and tingling, and that currently he had significant symptoms.  The diagnoses included current EMG evidence of bilateral left greater than right CTS, noted as severe; no evidence of hand symptoms during service which suggested CTS onset during service; and evidence of bilateral hand injuries, the nature (finger strains and superficial lacerations) and symptomatology (intermittent sharp and throbbing) of which are less likely related to the Veteran's current CTS, left greater than right, symptoms of numbness and tingling.  The VA examiner opined that given the more recent onset of numbness and tingling, it was more likely that the Veteran's current CTS was related to his post-service employment.  The examiner opined that the Veteran had as likely as not resolved strains of the right and left hand digits, with overall normal hand digit range of motion and preserved strength.  Finally, the examiner noted that the STR documentation of a subchondral cyst of a second digit was unclear, and that there was as likely as not no residual from this. 

What is missing from the record is competent evidence showing that the Veteran's current CTS and/or a current hand condition may be causally related to his active service, to include his hand injuries in service.  38 C.F.R. § 3.303.  On VA examination in July 2010, the examiner noted that there was no record of hand symptoms during service which suggested CTS onset during service.  The VA examiner also rendered a negative opinion, opining that the Veteran's in-service hand injuries were less likely related to his current CTS, and that his current CTS was more likely related to his post-service employment.  The examiner also opined that the Veteran had as likely as not resolved strains of the right and left hand digits.  The Board finds that the VA examiner's opinions in 2010 were based on a review of the record and are probative and persuasive on the issue of whether the Veteran has CTS and/or current residuals of hand injuries related to service, and the VA examiner provided evidentiary support in the record for the opinions provided.  Further, the Veteran has not submitted competent medical evidence to the contrary. 

The Board recognizes the Veteran has contended that his current CTS and related symptoms of numbness and tingling are related to service, and that he has had these symptoms since his period of active service.  As noted above, lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Likewise, the Veteran is competent to describe symptoms he has experienced - because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, supra.  However, the Board does not believe that the etiology of CTS and related symptoms is subject to lay diagnosis, and, as a lay person, the Veteran is not competent to report that his current CTS is related to service.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a); Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra; Kahana v. Shinseki, supra. 

The preponderance of the evidence is therefore against the claims of service connection for CTS and residuals of hand injuries.  Consequently, the benefit-of-the-doubt rule does not apply and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).

2. GERD

The Veteran contends that his GERD is related to active service.  In his initial claim filed in May 2010, he contended that his GERD had an onset in July 1994.  In a statement dated in May 2010, he reported that with regard to his chronic GERD (stomach ailments), he had several documented episodes of nausea and stomach problems and had been prescribed Omeprazole since 1994.  

With regard to current disability, the Board notes that on the VA examination in July 2010, the diagnoses included GERD; thus, he has a current disability.

STRs show that in September 1981, the Veteran complained of diarrhea and stomach pains, and the assessment was gastroenteritis.  In July 1982, he had diarrhea and the assessment was viral gastroenteritis.  In January 1983, he reported having diarrhea 3 to 4 times a day, for the past couple of days, and the assessment was probable gastroenteritis, and it was noted this diarrhea could be aggravated by the antibiotic he was on.  

On a VA examination in July 2010, the diagnosis included GERD, controlled on current medications.  The examiner noted that while STRs documented multiple episodes of nausea, diarrhea, and vomiting, these symptoms were attributed to viral gastroenteritis, or following antibiotic use, and there were no entries supporting a GERD diagnosis during enlistment.  The examiner opined that it was therefore less likely than not that the Veteran's current GERD was related to his military service.

What is missing from the record is competent evidence showing that the Veteran's current CTS may be causally related to his active military service.  38 C.F.R. § 3.303.  On VA examination in July 2010, the VA examiner rendered a negative opinion, opining that the Veteran's GERD was less likely than not related to service.  The Board finds that the VA examiner's opinion in 2010, while brief, was based on a review of the record, is probative and persuasive on the issue of whether the Veteran's GERD may be related to service, and included evidentiary support in the record.  The Veteran has not submitted competent medical evidence to the contrary. 

The Board recognizes the Veteran has contended that his current GERD is related to service, and that he has had these symptoms since his period of active service.  As noted above, lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Likewise, the Veteran is competent to describe symptoms he has experienced - because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, supra.  However, the Board does not believe that the etiology of GERD and related symptoms is subject to lay diagnosis, and, as a lay person, the Veteran is not competent to report that his GERD may be related to service.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a); Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra; Kahana v. Shinseki, supra. 

The preponderance of the evidence is therefore against the claim of service connection for GERD.  The benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.


ORDER

Service connection for CTS is denied.

Service connection for GERD is denied.

Service connection for residuals of hand injuries is denied.


REMAND

The Veteran contends he worked close to a flight line in service, and that from December 1981 to January 1983 he was constantly exposed to F-15 Eagles (fighter jet planes) flying sorties very close to flight line areas.  He reported he was experiencing progressive hearing loss as he aged.  However, the VA audiological testing conducted in July 2010 does not show that the Veteran has either right or left ear hearing loss disability for VA purposes, under 38 C.F.R. § 3.385.

Review of the Veteran's physical claims folder and Virtual VA and VBMS efolders, however, reveals that there are potentially relevant VA records that have yet to be associated with the record.  Review of VA treatment records in his Virtual VA efolder show that the Veteran underwent audiological evaluations in May 2011 and in (or near) January 2013, however, results of these evaluations have not been associated with the record.  Further, in March 2013, the Veteran submitted a statement in support of claim (VA Form 21-4138), in which he indicated he was recently given hearing aids by the West Haven Connecticut VA facility.  Review of the Veteran's Virtual VA efolder confirm that he received hearing aids in March 2013, however, such records do not include the results of the audiological evaluation he underwent in the preceding months.  While the Virtual VA efolder contains VA treatment records dated from 1999 through December 2013, such records do not include copies of the aforementioned audiological evaluations in 2011 and 2013.  Such records that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators, regardless of whether those records are physically on file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, prior to the Board adjudicating this issue on appeal, attempts to obtain and associate such records with the claims folder must be made.

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain pertinent VA treatment records regarding the Veteran's hearing loss, to specifically include any audiological evaluations, including in 2011 and 2013.  Negative replies should be requested.

2. Thereafter, the issue on appeal should be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case (SSOC) which addresses all evidence submitted, and be afforded the appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
GAYLE STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


